BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of habeas corpus. The Attorney General concedes that, contrary to the ruling of the circuit court, the petitioner is correct in his contention that allegations regarding deprivations of “good time” are properly raised in a petition for writ of habeas corpus, Williams v. Davis, 386 So.2d 415 (Ala.1980), and that it was error to dismiss the petition.
The judgment of the circuit court is reversed and this cause is remanded for further proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.
All Judges concur.